Citation Nr: 0618616	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  97-32 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1956.  
He died in April 1995.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appellant testified before the undersigned at a video 
hearing in May 2006.  A transcript of that hearing is 
associated with the claims folder.  

The case returns to the Board following remands to the RO in 
July 2003 and March 2006.


FINDINGS OF FACT

1.  The veteran's death certificate lists his cause of death 
as congestive heart failure due to pituitary adenoma.  

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  The medical record, as a whole, indicates that there is 
no nexus between the cause of the veteran's death and the 
veteran's period of active service from July 1954 to June 
1956.   
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005).  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R.  § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty, 
active duty for training, or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean on site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war in Japan (or service on active duty in Japan immediately 
following such internment) during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupational forces 
in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  
Pituitary adenoma is not one of the diseases listed as 
specific to radiation-exposed veterans.  38 C.F.R.  
§ 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes parathyroid adenoma and 
tumors of the brain and central nervous system, but not 
pituitary adenoma.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts become manifest within 6 months or more after 
exposure, leukemia become manifest at any time after 
exposure, and that other diseases specified in section 
3.311(b)(2) become manifest 5 years or more after exposure. 

Third, and notwithstanding the above, the United States Court 
of Appeals for the Federal Circuit (the Court) has held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran died in April 1995.  The death 
certificate lists the cause of his death as congestive heart 
failure due to pituitary adenoma.  At the time of his death, 
the veteran had no service-connected disabilities.

The appellant alleges that the pituitary adenoma that 
resulted in the veteran's death was caused by his exposure to 
ionizing radiation during active service at the Enewetak 
Atoll in the Marshall Islands, which was used for nuclear 
testing from the 1940s until the early 1960s.  

The veteran's service records indicate that he had service on 
Enewetak from January 1955 to December 1955 as a member of 
the Truck Detachment, 7126th Army Unit.  However, the 
veteran's service medical records do not show complaints of 
or treatment for pituitary tumors or any other abnormal cell 
pathology while in service.  Private medical records indicate 
that the veteran was not diagnosed as having pituitary 
adenoma until 1977, over 20 years after leaving the service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The appellant does not allege, and the evidence does not 
suggest, that the veteran's pituitary adenoma was shown in 
service or manifest to a compensable degree within one year 
after his separation from service.  Therefore, service 
connection is not in order on a direct basis or on a 
presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1110, 
1112(a)(1); 38 C.F.R. §§ 3.303, 3.307(a)(3).  More 
importantly, pituitary adenoma is not specifically listed as 
a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

Nevertheless, the question is whether the veteran's service 
caused, or contributed substantially or materially to the 
cause of, the pituitary adenoma that resulted in the 
veteran's death.  38 C.F.R. § 3.312.  In this case, the Board 
finds that the competent and probative medical evidence of 
record does not support the finding of a nexus between the 
cause of the veteran's death and his period of active 
service.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches . . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators;  
. . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Private medical records showed that the veteran was diagnosed 
as having pituitary adenoma in 1977, undergoing multiple 
surgeries to remove tumors thereafter.  Several of the 
physicians who treated and evaluated the veteran for this 
condition opined that it may have been caused by exposure to 
radiation .  By letter dated June 1995, "C.T.," M.D., of 
the Little Rock Veteran's Hospital opined that it was 
possible that the veteran's exposure to nuclear testing could 
have been a causative factor for the occurrence of recurrent 
pituitary tumor, which had a very prolonged and unusual 
course.  By letter dated November 1997, Dr. C.T. supported 
the appellant's claim that, because of the unusual nature of 
the tumor and the veteran's "obvious" exposure to radiation 
during active service, it would not be unreasonable to 
presume a cause-and-effect relationship.  In June 1994, the 
VA neurological examiner, after diagnosing the veteran with a 
recurrent pituitary tumor with seizure disorder, merely noted 
it was "interesting" that the veteran gave a history of 
exposure to radiation during atomic bomb testing.  

The Board has carefully reviewed these and other medical 
records which support the appellant's claim that the disorder 
at issue was cause by radiation exposure more than 50 years 
ago.  However, the RO's attempts to verify the veteran's 
exposure to ionizing radiation produced negative results, 
providing evidence against this claim.  Simply stated, the 
veteran's "obvious" exposure to radiation during active 
service is not as obvious as the appellant has indicated. 

By letter dated October 1995, the Defense Nuclear Agency 
responded that no atmospheric nuclear testing was conducted 
in the Pacific Proving Ground in 1955, as the only oceanic 
nuclear test series that year was conducted over 3,500 miles 
away from the Pacific Proving Ground.  Available Army records 
did not document the veteran's participation in any 
atmospheric nuclear test series and no record of radiation 
exposure was found for him.  Similarly, by letter dated March 
1996, the United States Army Ionizing Radiation Dosimetry 
Center revealed that they were unable to locate any Record of 
Occupational Exposure to Ionizing Radiation for the veteran, 
providing even more evidence against this claim.  The 
veteran's limited service on the island during a period of 
time when testing was not performed provides evidence against 
this claim. 

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board finds that the opinions of the veteran's treating 
physicians were based largely on history reported by the 
veteran or appellant.  Generally, a medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran).  

All health care providers that support the veteran's claim 
assume that the veteran was exposed to radiation during 
service.  If, as found above, the veteran was not exposed to 
radiation during service, or was exposed to very limited 
radiation resulting from testing that occurred well before 
the veteran had service on Enewetak from January 1955 to 
December 1955, such facts undermine their opinions.  Simply 
stated, if the veteran was not exposed to radiation during 
service, a medical opinion that the veteran's radiation 
exposure during service caused his death is entitled to no 
probative value.  The fact that the veteran served at a 
location that was once was exposed to radiation does not 
provide a basis to assume that the veteran was exposed to 
radiation during service many years ago.  Therefore, the 
Board finds that the opinions of the veteran's treating 
physicians have little probative value in this appeal. 

The Board emphasizes that there is no basis to establish 
service connection for pituitary adenoma.  Service medical 
records were negative for the disorder.  Private medical 
evidence indicated that the veteran was first diagnosed as 
having rheumatoid arthritis in 1977, more than 20 years after 
his separation from service.  38 C.F.R. § 3.303(b).  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  The competent, 
probative evidence of record does not demonstrate that the 
veteran's pituitary adenoma was incurred in or aggravated by 
service.  Therefore, the evidence is not so evenly balanced 
as to require resolution of doubt in the appellant's favor. 
Id.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
December 2002 and November 2004 as well as information 
provided in the April 2002 and October 2005 supplemental 
statements of the case, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence it was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  In addition, the 
April 2002 and October 2005 supplemental statements of the 
case include the text of the regulation that implements the 
notice and assistance provisions from the statute.  

The Board observes that notice must be provided before the 
initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the RO 
made its initial determination in August 1999, years before 
the enactment of the current notice statute, such that 
providing notice of requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the appellant has received all 
required notice, as well as all required assistance, as 
discussed below, any failure to follow Pelegrini in this case 
results in no prejudice to the appellant and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); see also Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with notice requirements); 38 C.F.R. § 20.1102 
(2003) (an error or defect in a Board decision that does not 
affect the merits of the issue or substantive rights of the 
appellant will be considered 
harmless).

In addition, proper notice must request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  
In this case, the November 2004 letter complies with this 
requirement.  Moreover, the Board emphasizes that neither the 
appellant nor her representative has made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice to the appellant.  Accordingly, 
the Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard, supra (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records, 
as well as VA medical examinations.  See 38 U.S.C.A. § 
5103A(d).  The RO also attempted to secure available records 
concerning the veteran's exposure to radiation from the 
Defense Nuclear Agency and the United States Army Ionizing 
Radiation Dosimetry Center, although no such records existed.  
In addition, the appellant provided lay evidence in the form 
of her hearing testimony and written statements as well as 
various documents including the veteran's death certificate, 
supplemental information on radiation exposure, and multiple 
physician opinion letters.  At the May 2006 video hearing, 
the appellant indicated that the Board received all of the 
veteran's medical records.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a radiation exposure in service, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As 
service and post-service medical records provide no basis to 
grant this claim, and provide evidence against the claim, the 
Board finds no basis for a VA opinion to be obtained.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of her claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


